DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on December 08, 2020. The application contains claims 1, 3-6, 9, 13, 14, and 19-24: 
Claims 23 and 24 are newly added
Claims 1 and 19-22 are amended
Claims 1, 3-6, 9, 13, 14, and 19-24 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on August 17, 2020 and November 23, 2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments and amendments filed on December 08, 2020 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
The amendment to claim 20 is acknowledged and the corresponding claim objection is withdrawn.

Claim Rejections - 35 USC § 112
The amendments to claims 1, 19, and 20 are acknowledged and the corresponding 112(a) claim rejections are withdrawn.
However, the amendments raise new 112(b) issues. Please see below for details.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to the new limitations are moot in view of the new ground(s) of rejection necessitated by the new limitations introduced with the amendments. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 9, 13, 14, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 19, and 20 recite “the user selection” as a claim limitation in line 29, 24, and 26, respectively. There is insufficient antecedent basis for this limitation in the respective claim. Therefore, claims 1, 19, and 20 are indefinite and rejected under 35 U.S.C. 112(b). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 13, 14, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al. (US 7225189), in view of FROST et al. (US 20080016041 A1), and in further view of Gonthier et al. (US 9674294 B1).

With regard to claim 1,
McCormack teaches 
a system for database updating (Abstract), comprising: 
a database comprising a plurality of planning objects linked to a first spreadsheet for planning (data source 235 comprises data linked to a spreadsheet 220, Fig. 2; Col. 4, lines 50-67; Col. 5, lines 1-6, where database objects, e.g., tables, columns, rows, etc., used to store the data correspond to “a plurality of planning objects” and “for planning” is an intended use of “a first spreadsheet” which carries no patentable weight); 
a spreadsheet storage of the first spreadsheet, wherein the spreadsheet storage is separate from the database (mass storage device 14 in Fig. 1 corresponds to “a spreadsheet storage” of the first spreadsheet, which is separate from the remote data source 235, i.e., “the database”, Col. 3, lines 57-61; Col. 4, lines 50-67; Col. 5, lines 1-6); 
an interface configured to receive:
one or more modifications to the first spreadsheet; and 
a selection to update the first spreadsheet or to not update the first spreadsheet (the user interface that comes with spreadsheet 220 in Fig. 2 corresponds to “an interface”, which not only receives modifications to the spreadsheet but also provides users with the options of updating an existing spreadsheet or saving to a new spreadsheet); and
a processor (Fig. 1, 4 Central Processing Unit; Col. 3, lines 49-53) configured to:
generate the first spreadsheet using an initial set of data associated with the database (generate a new spreadsheet by importing data from a data source, Fig. 7; Col. 24, lines 47-67; Col. 25, lines 1-13, where the imported data corresponds to “the initial set of data” with respect to the new spreadsheet); 
store the one or more modifications to the first spreadsheet, wherein the one or more modifications comprises modifying spreadsheet data, deleting an existing row, deleting an existing column, deleting an existing cell, adding a new row, adding a new column, adding a new cell, or any combination thereof (this limitation is merely reciting the functions already provided by a spreadsheet, thus is inherently taught by spreadsheet 220 in Fig. 2); 
in response to receiving the user selection to not update the first spreadsheet, create a second spreadsheet for planning using the modified set of data (receive a user selection to not update the first spreadsheet, e.g., by selecting New worksheet radio button and pressing the OK button as illustrated in Fig. 7, and create a new spreadsheet based on data source data that has been modified by other users, Fig. 7; Col. 25, lines 2-3; Fig. 8, 875; Col. 26, lines 18-30);
McCormack does not explicitly teach

wherein creating the second spreadsheet comprises aggregating the modified set of data over the time period;
prompt a user to update the first spreadsheet or to not update the first spreadsheet in response to at least one change to the initial set of data associated with the database, wherein the at least one change modifies the initial set of data to a modified set of data; 
FROST teaches
wherein generating the first spreadsheet comprises aggregating the initial set of data over a time period; 
wherein creating the second spreadsheet comprises aggregating the modified set of data over the time period (aggregate database data by dimensions before saving it to a spreadsheet, wherein time is a dimension, [0066]; Fig. 6; [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCormack to incorporate the teachings of FROST to aggregate data stored in a database over a time period before saving it into a spreadsheet. Doing so would make voluminous information stored in the database more easily viewed and understood in the spreadsheet as taught by FROST ([0015]).
McCormack and FROST do not explicitly teach
prompt a user to update the first spreadsheet or to not update the first spreadsheet in response to at least one change to the initial set of data associated with the database, wherein the at least one change modifies the initial set of data to a modified set of data; 
Gonthier teaches
prompt a user to update the first spreadsheet or to not update the first spreadsheet in response to at least one change to the initial set of data associated with the database, wherein the at least one change modifies the initial set of data to a modified set of data (prompt a user to update a legacy application based on file updates by way of update notifications, wherein the legacy application can be a spreadsheet, Fig. 4; Col. 7, lines 32-67; Col. 8, lines 1-3; Fig. 2; Col. 4, lines 14-18); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCormack and FROST to incorporate the teachings of Gonthier to notify users of a spreadsheet when new data changes have taken place in a database. Doing so would alert users to the status of their spreadsheet data being out-of-sync and facilitate a data update for the users. 

With regard to claim 5,
As discussed regarding claim 1, McCormack and FROST and Gonthier teach all the limitations. 
McCormack further teaches 
the system of claim 1, wherein the new row comprises a data based on database data (data imported from the data source to the spreadsheet will take the form of new rows in the spreadsheet with data based on database data, 855, Fig. 8; Col. 26, lines 8-13). 

With regard to claim 6,
As discussed regarding claim 1, McCormack and FROST and Gonthier teach all the limitations. 
McCormack further teaches 
the system of claim 1, wherein the plurality of planning objects comprises data corresponding to the data of the new row (once changes made to the spreadsheet worksheet is persisted to the data source, the corresponding objects in the data source contain data of the new row added to the spreadsheet, Col. 17, lines 58-63).

With regard to claim 9,
As discussed regarding claim 1, McCormack and FROST and Gonthier teach all the limitations. 
McCormack further teaches 
the system of claim 1, wherein the processor is additionally configured to determine projected data to store in one or more planning objects of the plurality of planning objects, the projected data comprising numerical data, being determined based on rules, being determined by distributing values into journal lines associated with groups of the journal lines, or any combination thereof (determine projected data using a formula in the spreadsheet and store the projected data to a calculated column in the data source, Col. 15, lines 39-45, 59-67; Col. 16, lines 1-6; the formula which corresponds to rules is based on to determine the projected data; and calculated data is of number format thus the projected data is numerical data, Col. 10, table 1, Format of “Calculated” data type is “Number format”).

With regard to claim 13,
As discussed regarding claim 9, McCormack and FROST and Gonthier teach all the limitations. 
McCormack further teaches 
the system of claim 9, wherein the processor is further configured to cause storage of the projected data in the database (data derived from a formula in the spreadsheet is stored in a calculated column of the data source, Col. 15, lines 39-45, 59-67; Col. 16, lines 1-6).

With regard to claim 14,
As discussed regarding claim 9, McCormack and FROST and Gonthier teach all the limitations. 
McCormack further teaches 
the system of claim 9, wherein the projected data is based at least in part on database data (the projected data based on a formula containing functions referring to fields or values in the data source is based in part on database data, Col. 15, lines 39-45).

With regard to claim 19,
McCormack teaches 
a method for database updating (Abstract), comprising: 
generating a first spreadsheet for planning using an initial set of data associated with a database (generate a new spreadsheet by importing data from a data source, Fig. 7; Col. 24, lines 47-67; Col. 25, lines 1-13, where the imported data corresponds to “an initial set of data” with respect to the new spreadsheet. “for planning” is an intended use of “a first spreadsheet” which carries no patentable weight), wherein the database comprises a plurality of planning objects linked to the first spreadsheet (data source 235 comprises data linked to a spreadsheet 220, Fig. 2; Col. 4, lines 50-67; Col. 5, lines 1-6, where database objects, e.g., tables, columns, rows, etc., used to store the data correspond to “a plurality of planning objects”), wherein the first spreadsheet is stored in a spreadsheet storage separate from the database (mass storage device 14 in Fig. 1 corresponds to “a spreadsheet storage” of the first spreadsheet, which is separate from the remote data source 235, i.e., “the database”, Col. 3, lines 57-61; Col. 4, lines 50-67; Col. 5, lines 1-6); 
storing one or more modifications to the first spreadsheet, wherein the one or more modifications comprises modifying spreadsheet data, deleting an existing row, deleting an existing column, deleting an existing cell, adding a new row, adding a new column, adding a new cell, or any combination thereof (this limitation is merely reciting the functions already provided by a spreadsheet, thus is inherently taught by spreadsheet 220 in Fig. 2);
in response to receiving the user selection to not update the firstApplication Serial No. 15/601,794 Attorney Docket No. WORKP1094spreadsheet, creating a second spreadsheet for planning using the modified set of data (receive a user selection to not update the first spreadsheet, e.g., by selecting New worksheet radio button and pressing the OK button as illustrated in Fig. 7, and create a new spreadsheet based on data source data that has been modified by other users, Fig. 7; Col. 25, lines 2-3; Fig. 8, 875; Col. 26, lines 18-30).  
McCormack does not explicitly teach
wherein generating the first spreadsheet comprises aggregating the initial set of data over a time period; 
wherein creating the second spreadsheet comprises aggregating the modified set of data over the time period;
prompting a user to update the first spreadsheet or to not update the first spreadsheet in response to at least one change to the initial set of data associated with the database, wherein the at least one change modifies the initial set of data to a modified set of data; 
FROST teaches
wherein generating the first spreadsheet comprises aggregating the initial set of data over a time period; 
wherein creating the second spreadsheet comprises aggregating the modified set of data over the time period (aggregate database data by dimensions before saving it to a spreadsheet, wherein time is a dimension, [0066]; Fig. 6; [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCormack to incorporate the teachings of FROST to aggregate data stored in a database over a time period before saving it into a spreadsheet. Doing so would make voluminous information stored in the database more easily viewed and understood in the spreadsheet as taught by FROST ([0015]).
McCormack and FROST do not explicitly teach
prompting a user to update the first spreadsheet or to not update the first spreadsheet in response to at least one change to the initial set of data associated with the database, wherein the at least one change modifies the initial set of data to a modified set of data; 
Gonthier teaches
prompting a user to update the first spreadsheet or to not update the first spreadsheet in response to at least one change to the initial set of data associated with the database, wherein the at least one change modifies the initial set of data to a modified set of data (prompt a user to update a legacy application based on file updates by way of update notifications, wherein the legacy application can be a spreadsheet, Fig. 4; Col. 7, lines 32-67; Col. 8, lines 1-3; Fig. 2; Col. 4, lines 14-18); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCormack and FROST to incorporate the teachings of Gonthier to notify users of a spreadsheet when new data changes have taken place in a database. Doing so would alert users to the status of their spreadsheet data being out-of-sync and facilitate a data update for the users. 

With regard to claim 20,
McCormack teaches 
a non-transitory computer program product for database updating, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
generating a first spreadsheet for planning using an initial set of data associated with a database (generate a new spreadsheet by importing data from a data source, Fig. 7; Col. 24, lines 47-67; Col. 25, lines 1-13, where the imported data corresponds to “an initial set of data” with respect to the new spreadsheet. “for planning” is an intended use of “a first spreadsheet” which carries no patentable weight), wherein the database comprises a plurality of planning objects linked to the first spreadsheet (data source 235 comprises data linked to a spreadsheet 220, Fig. 2; Col. 4, lines 50-67; Col. 5, lines 1-6, where database objects, e.g., tables, columns, rows, etc., used to store the data correspond to “a plurality of planning objects”), wherein the first spreadsheet is stored in a spreadsheet storage separate from the database (mass storage device 14 in Fig. 1 corresponds to “a spreadsheet storage” of the first spreadsheet, which is separate from the remote data source 235, i.e., “the database”, Col. 3, lines 57-61; Col. 4, lines 50-67; Col. 5, lines 1-6); 
storing one or more modifications to the first spreadsheet, wherein the one or more modifications comprises modifying spreadsheet data, deleting an existing row, deleting an existing column, deleting an existing cell, adding a new row, adding a new column, adding a new cell, or any combination thereof (this limitation is merely reciting the functions already provided by a spreadsheet, thus is inherently taught by spreadsheet 220 in Fig. 2);
in response to receiving the user selection to not update the first spreadsheet, creating a second spreadsheet for planning using the modified set of data (receive a user selection to not update the first spreadsheet, e.g., by selecting New worksheet radio button and pressing the OK button as illustrated in Fig. 7, and create a new spreadsheet based on data source data that has been modified by other users, Fig. 7; Col. 25, lines 2-3; Fig. 8, 875; Col. 26, lines 18-30).  
McCormack does not explicitly teach
wherein generating the first spreadsheet comprises aggregating the initial set of data over a time period; 
whereinApplication Serial No. 15/601,794 Attorney Docket No. WORKP1095creating the second spreadsheet comprises aggregating the modified set of data over the time period;

FROST teaches
wherein generating the first spreadsheet comprises aggregating the initial set of data over a time period; 
whereinApplication Serial No. 15/601,794 Attorney Docket No. WORKP1095creating the second spreadsheet comprises aggregating the modified set of data over the time period (aggregate database data by dimensions before saving it to a spreadsheet, wherein time is a dimension, [0066]; Fig. 6; [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCormack to incorporate the teachings of FROST to aggregate data stored in a database over a time period before saving it into a spreadsheet. Doing so would make voluminous information stored in the database more easily viewed and understood in the spreadsheet as taught by FROST ([0015]).
McCormack and FROST do not explicitly teach
prompting a user to update the first spreadsheet or to not update the first spreadsheet in response to at least one change to the initial set of data associated with database, wherein the at least one change modifies the initial set of data to a modified set of data; 
Gonthier teaches
prompting a user to update the first spreadsheet or to not update the first spreadsheet in response to at least one change to the initial set of data associated with database, wherein the at least one change modifies the initial set of data to a modified set of data (prompt a user to update a legacy application based on file updates by way of update notifications, wherein the legacy application can be a spreadsheet, Fig. 4; Col. 7, lines 32-67; Col. 8, lines 1-3; Fig. 2; Col. 4, lines 14-18); 
McCormack and FROST to incorporate the teachings of Gonthier to notify users of a spreadsheet when new data changes have taken place in a database. Doing so would alert users to the status of their spreadsheet data being out-of-sync and facilitate a data update for the users. 

With regard to claim 21,
As discussed regarding claim 1, McCormack and FROST and Gonthier teach all the limitations. 
McCormack and FROST and Gonthier further teach 
the system of claim 1, wherein the initial set of data and the modified set of data comprise journal entry data (“journal entry data” is describing a specific type of data the claimed invention can be used for. Because this specific type of data is not functionally involved in the process and the invention will function the same regardless of the type of data the database and the spreadsheet contain, this limitation carries no patentable weight).

With regard to claim 22,
As discussed regarding claim 1, McCormack and FROST and Gonthier teach all the limitations. 
Gonthier further teaches
the system of claim 1, wherein the at least one change comprises a write transaction writing a value into the initial set of data (updates to files that client 102 is sharing with other clients are “a write transaction”, Col. 7, lines 32-34).

With regard to claim 23,
As discussed regarding claim 1, McCormack and FROST and Gonthier teach all the limitations. 
McCormack further teaches 
the system of claim 1, wherein the processor is further configured to perform the one or more modifications to the second spreadsheet for planning (as discussed with respect to claim 1, this limitation merely recites a function that is already provided by spreadsheet thus is inherently taught by spreadsheet 220 in Fig. 2).

With regard to claim 24,
As discussed regarding claim 1, McCormack and FROST and Gonthier teach all the limitations. 
McCormack further teaches 
the system of claim 1, wherein the processor is further configured to store the second spreadsheet for planning in the spreadsheet storage (storing spreadsheets is a function already provided by spreadsheet 220 in Fig. 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al. (US 7225189), in view of FROST et al. (US 20080016041 A1), and in further view of Gonthier et al. (US 9674294 B1) and “Excel 2010 _Insert copied cells_ can only use clipboard once - Microsoft Community”.

With regard to claim 3,
As discussed regarding claim 1, McCormack and FROST and Gonthier teach all the limitations. 
McCormack and FROST and Gonthier do not explicitly teach 
the system of claim 1, wherein the new row comprises a copy of an existing row.
“Excel 2010 _Insert copied cells_ can only use clipboard once - Microsoft Community” teaches
the system of claim 1, wherein the new row comprises a copy of an existing row (adding a new row based on a copy of an existing row is a functionality provided by Microsoft Excel 2010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCormack and FROST and Gonthier to incorporate the teachings of “Excel 2010 _Insert copied cells_ can only use clipboard once - Microsoft Community” to create new spreadsheet rows based on a copy of an existing row. Doing so would provide end users with an additional spreadsheet editing method. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al. (US 7225189), in view of FROST et al. (US 20080016041 A1), and in further view of Gonthier et al. (US 9674294 B1) and “Excel 2010 All-in-One For Dummies”.

With regard to claim 4,
As discussed regarding claim 1, McCormack and FROST and Gonthier teach all the limitations. 
McCormack and FROST and Gonthier do not explicitly teach 
the system of claim 1, wherein the new row comprises an empty row.
“Excel 2010 All-in-One For Dummies” teaches 
the system of claim 1, wherein the new row comprises an empty row (adding a new empty row is a functionality provided by Microsoft Excel 2010, page 235, paragraph under title “Adding new columns and rows”; page 236, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCormack and FROST and Gonthier to incorporate the teachings of “Excel 2010 All-in-One For Dummies” to add an empty row as a new spreadsheet row. Doing so would provide end users with an additional spreadsheet editing method. 

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168       

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168